Exhibit 10.1
ASSET PURCHASE AGREEMENT
THIS AGREEMENT made as of the 12th day of November, 2008 (the “Effective Date”),
by and among Destron Fearing Corporation, a Delaware corporation (“Seller”),
Digital Angel Corporation, a Delaware Corporation (“Digital Angel”), and
VeriChip Corporation, a Delaware corporation (“Buyer”).
R E C I T A L S
WHEREAS, Seller is the wholly-owned subsidiary of Digital Angel and is the owner
of certain proprietary technologies, processes, and other assets relating to and
used in the business of manufacturing and selling radio-frequency and visual
identification products;
WHEREAS, a component of Seller’s business includes the manufacture and sale of
human-implantable passive radio-frequency identification microchips (“Human RFID
Product”), which are exclusively sold to Buyer and components related thereto,
including readers, transponders, implanters, and packaging devices, and related
services (the “Business”);
WHEREAS, Buyer develops, markets, and sells RFID systems used to identify,
locate and protect people, including the identification of people in medical
emergencies, which systems use the Human RFID Product, and components related
thereto, including readers, transponders, implanters, and packaging devices, and
which future systems, products, components and services developed by or on
behalf of Buyer may use the Human RFID Product or portions thereof (“Human RFID
Field”); and
WHEREAS, Seller desires to sell and deliver to Buyer, and Buyer desires to
purchase and receive from Seller all, right, title and interest in and to
certain Seller’s assets used or useful in connection with the operation of the
Business in the Human RFID Field, so as to permit Buyer to independently pursue
the development and improvement of the Business in the Human RFID Field.

 

 



--------------------------------------------------------------------------------



 



IT IS THEREFORE AGREED:
ARTICLE I.
ASSETS TO BE PURCHASED
1.1. Description of Assets. Upon the terms and subject to the conditions hereof,
on the Closing Date (as defined in Section 9.1) Seller shall sell, transfer,
assign and deliver to Buyer, and Buyer shall purchase from Seller, all of
Seller’s right, title and interest in and to all of Seller’s assets that are
limited to the operation of the Business in the Human RFID Field, excluding the
Excluded Assets (as defined below), but including, without limitation, the
following assets (collectively referred to as the “Purchased Assets”) which
shall be conveyed in the manner described:
(a) The patents and patent applications, including divisions, continuations,
renewals, reissuances, and extensions of the foregoing (as applicable) listed on
Schedule 1.1(a) shall be transferred and assigned to Buyer (“the Assigned
Patents”), pursuant to an Assignment of Patent, annexed hereto as Schedule X,
and Seller and Digital Angel shall receive from Buyer a full and irrevocable
covenant not to sue for Seller’s or Digital Angel’s use of such patents and
patent applications as more fully described in Section 5.4 of this Agreement;
(b) The patents and patent applications, including divisions, continuations,
renewals, reissuances, and extensions of the foregoing (as applicable) listed on
Schedule 1.1(b) are used or usable by Seller in its business and shall be
retained by Seller for use in its business (“Retained Patents”), but Buyer shall
receive from Seller and Digital Angel a full and irrevocable covenant not to sue
for Buyer’s use of such patents and patent applications in its Business as more
fully described in Section 4.7 of this Agreement;
(c) The FDA classification decision issued to Seller on October 12, 2004 (“FDA
Decision”) for the Human RFID Product identified as 21 CFR §880.6300 as an
“Implantable Radiofrequency Transponder System for Patient Identification and
Health Information,” including all records and papers relating to such FDA
Decision, shall be assigned and delivered to Buyer;
(d) The goodwill, supplier relationships, licenses, permits, production
documents, technical specifications, assembly standards, and packaging
instructions, relating to or used in the manufacture and assembly of the Human
RFID Product, applicable only to the Human RFID Product, and other general
intangibles of Seller relating to the Business, shall be assigned and delivered
to Buyer;
(e) All of Seller’s rights, obligations, and interest in that certain Glucose
Sensor Development Agreement among Seller, Buyer, and Receptors LLC dated as of
January 1, 2008 shall be assigned to Buyer and Seller shall have no further
rights relating thereto, except that Buyer’s rights to sue are limited as set
forth in the covenant not to sue set forth in Section 5.4 of this Agreement;
(f) Copies of all papers and records (in paper or electronic format) primarily
relating to the Business, and all technical and descriptive materials primarily
relating to the Business, shall be delivered to Buyer;
(g) Copies of all manufacturing designs, design specifications (including design
logic and flowcharts) technical information, manufacturing instructions,
schematic designs, printed circuit board layouts, testing specifications, user
guides, processes, improvements, copyrights, mask works, design rights, and
know-how relating to, used or useful with respect to the Human RFID Products and
components related thereto, including the pocket readers, transponders,
implanters, and packaging devices relating thereto, in each case as used in the
past and as currently used, (“Know-How”) shall be delivered to Buyer; and
(h) Seller shall, transfer all Know-How and technical expertise to Buyer
relating to the manufacture of the Human RFID Products and components related
thereto, including the pocket readers, transponders, implanters, and packaging
devices for sale in the Human RFID Field, and shall provide Buyer with training,
support and continued transfers of such Know-How and technical expertise, as
more fully described in Article 10 of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



1.2. Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, all of the assets owned by Seller relating to any business or venture
of Seller that may also have application to the Human RFID Field and related
Business (excluding, however, the Purchased Assets listed above) are retained by
Seller and are not transferred by this Agreement (collectively, the “Excluded
Assets”); however, Seller agrees that the Buyer may use any intellectual
property rights of Seller (that exist as of the date of this Agreement) that are
included in such Excluded Assets that are necessary to the Business.
1.3. Certain Agreements. Upon Closing, the parties agree to terminate, assign,
or enter into certain agreements, as follows:
(a) FDA Decision Assignment. Seller shall assign the FDA Decision regarding the
Human RFID Product to Buyer through delivery of an assignment letter in a form
substantially similar to that set forth in Exhibit A to this Agreement, which
assignment letter shall be delivered by Seller to Buyer at Closing.
(b) 2006 Tax Allocation Agreement. Upon Closing, the 2006 Tax Allocation
Agreement dated as of December 21, 2006, between Buyer and Digital Angel, shall
immediately terminate and shall be of no further effect.
(c) Letter Agreements between Digital Angel and Buyer. Simultaneously with the
Closing, the Letter Agreement dated as of May 15, 2008, between Buyer and
Digital Angel, shall be terminated and shall have no further force or effect,
except for Sections 8(b) and 8(f) thereunder. Additionally, the Letter Agreement
dated as of December 17, 2007 between Buyer and Digital Angel, shall be
terminated and shall have no further force or effect.
(d) Resignation of Joseph J. Grillo. Simultaneously with the Closing, Joseph J.
Grillo, Digital Angel’s Chief Executive Officer and President, shall resign from
Buyer’s Board of Directors.
(e) Benefits Programs. Buyer’s participation in Digital Angel’s health and other
employee benefit plans and insurance programs, including medical,
hospitalization, dental, vision, disability and life, as well as Buyer’s
participation in the Digital Angel 401(k) Plan (the “DA Plan”), shall cease no
later than January 1, 2009. Buyer and Digital Angel shall take all action
necessary to spin-off the assets of the DA Plan attributable to employees of
Buyer into a separate defined contribution plan (the “Spun-Off Plan”), the terms
of which will be substantially identical to the DA Plan, as soon as practicable
after Closing. No distribution of account balances shall be made to any
employees of Buyer solely as a result of the transactions contemplated by this
Agreement, including the cessation of Buyer’s status as a participating employer
in the DA Plan.

 

- 3 -



--------------------------------------------------------------------------------



 



(f) Amended and Restated Supply, License and Development Agreement. Upon
Closing, the Amended and Restated Supply, License, and Development Agreement
dated as of December 27, 2005 (as amended) between Seller and Buyer, including
but not limited to the letter agreement amendment dated December 17, 2007, shall
immediately terminate and have no further effect, and all obligations and claims
of Buyer and Seller thereunder shall be terminated and released. Notwithstanding
the foregoing, Seller agrees that (i) the product warranties under Sections 8(b)
of the Amended and Restated Supply, License, and Development Agreement shall
continue to apply to products sold to Buyer under such Agreement, subject to the
limitations of Section 8(c), (d) and (e) thereof, and (ii) the indemnification
provisions of Section 8(f), (g) and (h) of the Amended and Restated Supply,
License, and Development Agreement shall survive through March 4, 2013 for
claims associated with the products purchased under the Amended and Restated
Supply, License, and Development Agreement.
(g) Glucose Sensor Development Agreement. Upon Closing, Seller shall assign to
Buyer and Buyer shall accept all of Seller’s rights, obligations, and interest
in that certain Glucose Sensor Development Agreement dated January 1, 2008 among
Seller, Buyer, and Receptors LLC (the “Glucose Sensor Development Agreement”).
ARTICLE II.
ASSUMPTION OF LIABILITIES AND OBLIGATIONS
2.1 Other than assuming Seller’s obligations to perform under applicable
assigned agreements, if any, Buyer shall have no responsibility or liability for
any liabilities or other obligations of Seller and Seller shall retain, and be
responsible for paying, performing and discharging when due, all liabilities of
Seller, regardless of when incurred. Buyer is not, directly or indirectly,
assuming any debt, or liability of or claim against Seller of any kind
whatsoever, whether known or unknown, actual or contingent, matured or
unmatured, currently existing or arising in the future.
ARTICLE III.
PURCHASE PRICE
3.1 Consideration. The aggregate consideration to be paid by Buyer to Seller for
the Purchased Assets, the agreement not to compete and Seller Covenant Not to
Sue, and the assignment of certain contracts, shall be Five Hundred Thousand
Dollars ($500,000.00) payable in cash on the Closing Date (the “Purchase
Price”).
3.2 Allocation of Purchase Price. The manner in which the purchase price set
forth in Section 3.1 shall be allocated among the Assets shall be as set forth
in Schedule 3.2 attached hereto. Seller and Buyer agree that the purchase price
allocation set forth in Schedule 3.2 has been determined in good faith and at
arm’s length, and that neither party shall take a position in reporting income
taxes which is inconsistent with such allocation.
3.3 Transfer Taxes. Seller shall pay any sales, use, excise or other transfer
taxes imposed upon Seller by applicable law in connection with the transfer of
the Assets. To the extent permitted by applicable law, the parties hereto shall
cooperate in minimizing any sales, use, excise or other transfer taxes.

 

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF SELLER AND/OR DIGITAL ANGEL
As an inducement to Buyer to enter into and perform its obligations under this
Agreement, Seller and Digital Angel, as applicable, hereby represent, warrant
and covenant to Buyer as follows:
4.1. Organization; Enforceability. Each of Seller and Digital Angel is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The execution and delivery of this Agreement, and
consummation of the transactions contemplated herein, have been duly and validly
authorized by the Board of Directors of Seller and by the Board of Directors of
Digital Angel. This Agreement will, upon execution and delivery, be a legal,
valid and binding obligation of both Seller and Digital Angel, enforceable
against Seller and Digital Angel in accordance with its terms, except as may be
limited by bankruptcy, insolvency or other laws affecting creditors’ rights
generally.
4.2. No Breach or Default. Except as set forth in Schedule 4.2, the execution
and delivery of this Agreement, and the consummation of the transactions herein
provided will not:
(a) Result in the breach of any of the terms or conditions of, or constitute a
default under, or in any manner release Seller from any obligations under, or
accelerate any mortgage, note, bond, contract, indenture, agreement, license or
other instrument or obligation of any kind or nature to which Seller is now a
party or by which any of its properties or assets may be bound or affected;
(b) Violate any order, writ, injunction or decree of any court, administrative
agency or governmental body or require the approval, consent or permission of
any governmental body or agency which has not been heretofore obtained; or
(c) Violate any provision of the Certificate of Incorporation or Bylaws of
Seller.
4.3. Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against Seller.
4.4. Title to Assets. Except as set forth in Schedule 4.2, all of the Purchased
Assets are owned by Seller. On the Closing Date, Seller will convey to Buyer
good and marketable title to all of the Purchased Assets, free and clear of all
leases, security interests, liens, encumbrances on title, mortgages, pledges,
conditional sale and other title-retention agreements, covenants, restrictions,
easements, reservations and other burdens or charges of title every kind and
nature (collectively, “Liens”).

 

- 5 -



--------------------------------------------------------------------------------



 



4.5. Intellectual Property.
(a) Except as set forth on Schedule 4.2, as of the Closing Date, Seller is the
owner of all right, title and interest in and to each of the Assigned Patents
and each such Assigned Patent is free and clear of any Liens.
(b) To the Knowledge of Seller and Digital Angel, the use, operation or other
exploitation of the Purchased Assets transferred to Buyer hereunder by Seller
prior to the date hereof does not infringe or misappropriate any of the
intellectual property rights of any other person or entity, and Seller has not
received written notice from any person or entity claiming that such Purchased
Assets infringes or misappropriates any of the intellectual property rights of
any person or entity. To the Knowledge of Seller and Digital Angel, the use,
operation or other exploitation of the Purchased Assets in the Human RFID Field
does not infringe or misappropriate any of the intellectual property rights of
any other person or entity. Seller has not licensed from any third party any
intellectual property rights that would be necessary for Buyer’s manufacture,
sale and exploitation of the Human RFID Products sold by Buyer as of the date of
this Agreement. The term “Knowledge” as used in this Agreement shall mean the
actual knowledge of Joseph Grillo, Lorraine Breece, Patricia Petersen, Randy
Geissler, and Ezequiel Mejia.
(c) To Seller’s and Digital Angel’s Knowledge, no person or entity is infringing
upon the Assigned Patents in the Human RFID Field.
(d) To the Knowledge of Seller and Digital Angel, none of the Assigned Patents
is subject to any proceeding or outstanding decree, order, judgment or
settlement agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof by Seller or may affect the validity, use (as
contemplated by this Agreement) or enforceability of such Assigned Patents.
(e) To the Knowledge of Seller and Digital Angel, the Know-How is not subject to
any proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Seller or may affect the use (as contemplated by this Agreement) of such
Know-How (as contemplated by this Agreement).
4.6. Litigation and Governmental Action. There are no suits, actions or claims,
legal, administrative or arbitration proceedings pending or, to Seller’s or
Digital Angel’s Knowledge, threatened against Seller or Digital Angel, or to
which Seller or Digital Angel is a party (whether or not covered by insurance)
which in any manner relate to or affect the Purchased Assets. To Seller’s and
Digital Angel’s Knowledge, no claims or suits will arise as a direct or indirect
result of this transaction. To Seller’s and Digital Angel’s Knowledge, there is
not outstanding any notice, order, writ, injunction or decree of any court,
governmental agency or arbitration tribunal relating to or affecting the
Purchased Assets.

 

- 6 -



--------------------------------------------------------------------------------



 



4.7. Seller Covenant Not To Sue. As inducement for the purchase of the Purchased
Assets by Buyer, Seller and Digital Angel each agrees to the provisions set
forth in this Section 4.7.
(a) Definitions. For purposes of this Section 4.7, the following definitions
apply:
(i) “Affiliate” means any person or entity controlled by, under common control
with, or which controls, another person or entity.
(ii) “Buyer Parties” means Buyer, and any and all manufacturers, suppliers,
distributors, sellers, sublicensees, purchasers, contractors, or users of any
component, equipment, or product manufactured or sold by or for Buyer for use in
the Human RFID Field, or any services relating to the Human RFID Field, and
including Buyer’s successors and assigns.
(iii) “Improvements” means any invention, discovery or development,
modification, derivative work, enhancement or improvement to the Subject
Technology, created by or on behalf of any Buyer Party, Seller or Digital Angel
for use with, or otherwise useful with respect to, the Subject Technology, that
exist as of the date of this Agreement.
(iv) “Know-How” means the trade secrets and business know-how of Seller,
relating to devices and processes which are useful in the Human RFID Field,
including specifically the past, present and future information and Know-How (as
defined in section 1.1(g) above) used or useful in the manufacture of the Human
RFID Product, components related thereto, including readers, transponders,
implanters, and packaging devices, and related services, and under any other
intellectual property owned by Seller or its Affiliates that is, or could be,
used for human applications whether or not covered in the Retained Patents, that
exist as of the date of this Agreement.
(v) “Licensed Territory” means the world.
(vi) “Subject Technology” means the Retained Patents, the Know-How, any
copyrights related to the Know-How, and all Improvements, that exist as of the
date of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------



 



(b) Covenant Not to Sue.
(i) Each of Digital Angel and Seller on its own behalf and on behalf of all of
its Affiliates, irrevocably relinquishes to Buyer, waives with respect to Buyer
and agrees to not assert against any Buyer Party at any time after the Closing
Date, any and all claims Seller or Digital Angel may have, now or in the future,
whether arising at law or equity (including rights of accounting, notice of
transfer or disclosure and sharing of profits, but excluding only the rights and
obligations expressly set forth in this Agreement), relating to or arising out
of the Subject Technology, arising from the manufacture, use, sale, offer for
sale, importation, modification or improvement of any product or service in the
Human RFID Field, including, without limitation, claims for patent and copyright
infringement.
(ii) Each of Digital Angel and Seller, on its own behalf and on behalf of all of
its Affiliates, covenants not to sue any Buyer Party in connection with any
Improvements, Digital Angel and Seller acknowledging that Buyer Parties may
copy, make derivative works of, sublicense, distribute and publicly perform any
of the Subject Technology including any Improvements thereto, subject only to
the obligations of Section 10.2 below.
(iii) Each of Digital Angel and Seller irrevocably covenants to require (i) any
transferee, assignee or successor to any of the Subject Technology and (ii) any
exclusive licensee of any of the Subject Technology to agree that it will be
bound by the covenant not to assert claims against the Buyer Parties set forth
in this Section 4.7, and that it will require any of its transferees, assignees
or successors to agree to be bound by such covenant.
(c) Additional Warranties.
(i) To the Knowledge of Seller and Digital Angel, Seller hereby represents and
warrants to Buyer that it is the lawful owner of all proprietary rights in and
to the Subject Technology (excluding Improvements made by Buyer).
(ii) To the Knowledge of Seller and Digital Angel, Seller knows of no third
party intellectual property rights, or any intellectual property rights held by
any of its Affiliates, which would be infringed by Buyer’s use of the Subject
Technology in the Human RFID Field. Seller has not licensed the Subject
Technology to any third party for use in the Human RFID Field.
(d) Term and Termination. The term applicable to this Section 4.7 shall begin on
the Effective Date and shall continue until the expiration of all of the rights
under the Subject Technology. No termination or expiration of the Agreement
shall cause this Section 4.7 to terminate.
(e) Assignment. Seller shall not assign or license the Retained Patents or the
Know-How to any assignee or licensee whose business includes the manufacture or
sale of Human RFID Product.  Buyer may transfer, assign and sublicense any of
the rights privileges, obligations, or benefits conferred by this Section 4.7
except to any entity whose business would be competitive with Seller’s or
Digital Angel’s.

 

- 8 -



--------------------------------------------------------------------------------



 



4.8 Additional Seller Covenants. Seller, on behalf of itself, its Affiliates,
and its successors and assigns covenants and agrees that it shall not transfer,
assign, sublicense or otherwise grant to any third party, rights to use any of
the rights under the Retained Patents or Know-How in the Human RFID Field.
4.9 Glucose Sensor Development Agreement. To the Knowledge of Seller and Digital
Angel, Seller has not breached or defaulted on its obligations under the Glucose
Sensor Development Agreement, and has received no notice of any breach or
default under such agreement. Seller will continue to hold in confidence and
shall not use any confidential information received in connection with the
Glucose Sensor Development Agreement.
4.10 Know-How. Seller hereby grants to Buyer a license to use the Know-How.
Buyer shall have the right to copy, make derivative works of, improve, modify,
sublicense, and distribute the Know-How.
4.11 Chip Storage. Seller currently is storing approximately 13,000 chips that
are owned by Buyer. Buyer agrees to take possession of such chips no later than
December 31, 2009. Upon the request of Buyer, Seller will re-sterilize and
repackage the chips for a new five year life at Buyer’s expense.
4.12 No Knowledge of Invalidity. The Seller has no Knowledge of information,
materials, facts, or circumstances that would constitute prior art or that would
render any of the Assigned Patents invalid or unenforceable. To the Knowledge of
Seller and Digital Angel, neither the Seller, Digital Angel nor any of their
affiliates has misrepresented, or failed to disclose, or knows of any
misrepresentation or failure to disclose, any fact or circumstances in any
application for the Assigned Patents that would constitute fraud or a
misrepresentation with respect to the application or that would otherwise, as a
matter of law, cause any Assigned Patents to be rendered unenforceable.
4.13 Infringement Claims. To the Knowledge of Seller and Digital Angel, the
Seller has the sole and exclusive right to bring actions for management or
unauthorized use of the Assigned Patents and Retained Patents (including the
right to seek past and future damages).
4.14 No Disputes. There are no contracts or material disputes between the Seller
and any third party with respect to the Assigned Patents, Retained Patent and
Know-How under which there is any material dispute regarding the scope of the
contract or regarding performance under the contract.
4.15 Access To Patent/Intellectual Property Counsel. Seller and Digital Angel
agree that Buyer shall have access to, and may engage as counsel to Buyer, the
patent and intellectual property counsel engaged by either of them, and each
agrees to execute any conflict waiver reasonably requested by such counsel,
excluding, however, any engagement directly adverse to Seller or Digital Angel.

 

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
As an inducement to Seller to enter into and perform its obligations under this
Agreement, Buyer hereby represents, warrants and covenants to Seller as follows:
5.1. Organization; Enforceability. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The execution and delivery of this Agreement, and consummation of the
transactions contemplated herein, have been duly and validly authorized by the
Board of Directors of Buyer. This Agreement will, upon execution and delivery,
be a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other laws affecting creditors’ rights generally.
5.2. No Breach or Default. The execution and delivery of this Agreement, and the
consummation of the transactions herein provided will not:
(a) Result in the breach of any of the terms or conditions of, or constitute a
default under, or in any manner release Buyer from any obligations under, or
accelerate any mortgage, note, bond, contract, indenture, agreement, license or
other instrument or obligation of any kind or nature to which Buyer is now a
party or by which any of its properties or assets may be bound or affected;
(b) Violate any order, writ, injunction or decree of any court, administrative
agency or governmental body or require the approval, consent or permission of
any governmental body or agency which has not been heretofore obtained; or
(c) Violate any provision of the Certificate of Incorporation or Bylaws of
Buyer.
5.3. Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against Buyer.
5.4 Buyer’s Covenant Not to Sue. For the life of the Assigned Patents, Buyer
agrees and covenants not to bring any legal or administrative proceeding
whatsoever against Seller or Digital Angel for any and all past, present, or
future claims of infringement of the Assigned Patents arising from the
manufacture, use, sale, offer for sale or import of any product in the animal
applications field, which such product, but for the covenant not to sue granted
herein, would directly infringe, induce infringement of, or contribute to the
infringement of a viable claim of the Assigned Patents (the “Buyer Covenant Not
to Sue”). This Buyer Covenant Not to Sue does not grant to Seller a license,
implied license or any other right to any of the Assigned Patents.

 

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 6.
AS IS, WHERE IS
6.1 Except for the representations and warranties of Seller and Digital Angel
expressly set forth in this Agreement, Buyer agrees that the Purchased Assets
are being acquired “as is, where is” at Closing, and in their condition at
Closing “with all faults,” and that buyer is relying on its own examination of
the Purchased Assets.  Without limiting the generality of the foregoing and
except for the representations and warranties expressly set forth in this
Agreement, Buyer understands and agrees that Seller and Digital Angel expressly
disclaim any representations or warranties as to the title, condition, value or
quality of the Purchased Assets, and any representation or warranty of
merchantability, usage, suitability or fitness for any particular purpose with
respect to the Purchased Assets or any part thereof, or as to the workmanship
thereof or the absence of any defects therein, whether latent or patent.  Except
for the representations and warranties of Seller and Digital Angel expressly set
forth in this Agreement, Buyer further agrees that no information or material
provided by or communication made by Seller or Digital Angel, or by any
representative of either Seller or Digital Angel, will constitute, create or
otherwise cause to exist any representation or warranty.
ARTICLE 7.
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
Unless waived by Buyer, the obligations of Buyer under this Agreement with
respect to the Closing are subject to the fulfillment of each of the following
conditions precedent:
7.1 Seller’s Closing Documents. Seller shall have executed (as appropriate) and
delivered to Buyer all of the documents to be provided by it pursuant to
Article 9 hereof which are to be delivered to Buyer.
7.2 Authorization. Seller shall have provided evidence that execution of the
Agreement and consummation of all transactions contemplated herein have been
duly authorized.
7.3 Conveyance Instruments. Warranty bills of sale and other sufficient
instruments of conveyance and transfer as shall be effective to vest in Buyer
all of Seller’s title to and interest in the Purchased Assets.
ARTICLE 8.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
Unless waived by Seller, the obligations of Seller under this Agreement with
respect to the Closing are subject to the fulfillment of each of the following
conditions precedent:
8.1 Cash Payment. Buyer shall have delivered the Purchase Price to Seller.
8.2 Buyer’s Closing Documents. Buyer shall have executed (as appropriate) and
delivered to Seller all of the documents to be provided by it pursuant to
Article 9 hereof which are to be delivered to Seller.

 

- 11 -



--------------------------------------------------------------------------------



 



8.3 Authorization. Buyer shall have provided evidence that execution of the
Agreement and consummation of all transactions contemplated herein have been
duly authorized.
8.4 Lenders’ Consent. Seller shall have received the consent of its lenders for
the transactions contemplated hereby, including the agreement to release the
security interests held by lenders in the Purchased Assets immediately upon
payment by Buyer of the Purchase Price.
8.5 Sale of VeriChip Shares. Digital Angel shall have executed and closed on a
transaction to sell all of the common stock of Buyer (VeriChip Corporation)
owned by Digital Angel.
ARTICLE 9.
CLOSING
9.1 Closing. The consummation of the purchase and sale of the Purchased Assets
and the related transactions and deliveries provided for herein (“Closing”)
shall take place upon satisfaction of all conditions set forth in Sections 7 and
8 of this Agreement (“Closing Date”) on November 12, 2008 or such other date as
the parties may mutually agree.
9.2 Documents to be Delivered by Seller. At the Closing, the following
instruments and documents shall be delivered or provided to Buyer by Seller:
(a) Warranty bills of sale and other sufficient instruments of conveyance and
transfer as shall be effective to vest in Buyer all of Seller’s title and
interest in the Purchased Assets;
(b) Assignment of the FDA Approval to Buyer; and
(c) Assignment of Patents.
9.3 Documents to be Delivered by Buyer. At the Closing, the following
instruments and documents shall be delivered or provided by Buyer to the party
or parties indicated:
(a) Purchase Price.

 

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE 10.
TRANSFER OF KNOW-HOW AND CONFIDENTIAL INFORMATION
10.1 Know-How Transfer. Seller agrees to provide to Buyer 40 hours (or such
greater number of hours as the parties may mutually agree in writing) of access
to one or more of Seller’s technical consultants who is skilled and
knowledgeable regarding the Human RFID Products between the Effective Date and
December 31, 2009 (the “Know-How Transfer Period”), to teach and explain to
Buyer all vendors, supplier, and technical information necessary to manufacture
all components including, without limitation, the pocket readers, transponders,
implanters, and packaging necessary to manufacture products for the Human RFID
Field that are compatible to and replicate the Business (“Confidential
Information”). Seller shall not be obligated to retain any employees of Seller
during the Know-How Transfer Period. Seller further agrees that Buyer may, after
March 10, 2009, enter into a direct consulting or other arrangement with
Ezequiel Mejia for additional services. Buyer is granted a right and an
irrevocable license to use, copy, modify, make derivative works of, sublicense,
distribute any and all such Confidential Information in the manufacturing,
developing, improving, selling and marketing of Human RFID Products in the Human
RFID Field, subject to the conditions detailed below in Section 10.2.
10.2 Confidentiality. Each party agrees to keep the Confidential Information
confidential. Each party shall limit disclosure of the Confidential Information
to its employees, directors, officers, consultants, contractors, attorneys,
advisors and agents who otherwise have a need to know the Confidential
Information in connection with its business and provided that are advised of and
agree to the obligations contained in this Section 10.2. Each party shall use at
least the same degree of care in handling the Confidential Information as it
uses with regard to its other confidential information, and, at a minimum, shall
use reasonable care to protect the Confidential Information. The obligations of
this Section 10.2 are continuing in nature and shall survive termination or
expiration of this Agreement.
ARTICLE 11.
POST-CLOSING OBLIGATIONS OF THE PARTIES
On and after the Closing Date:
11.1 Each party shall execute all certificates, instruments and other documents
and take all actions reasonably requested by the other party to effectuate the
purposes of this Agreement and to consummate and evidence the consummation of
the transactions herein provided for. From time to time at or after the Closing
Date, at the request of Buyer, Seller and Digital Angel each will execute and
deliver such other instruments of conveyance, assignment, transfer and delivery
and take such actions as Buyer reasonably may request in order to (i) effectuate
the release of any liens, claims or encumbrances on any of the Purchased Assets,
and to record the release of any such liens, claims or encumbrances in the
offices in which any such liens have been filed, and (ii) effectuate the
transfer of the Purchased Assets that constitute intellectual property,
including the filing of the transfer with the U.S. Patent Office.
11.2 Seller shall take all actions reasonably necessary or appropriate to put
the Buyer in immediate actual possession and operating control of all of the
Purchased Assets.
11.3 Seller and Digital Angel, jointly and severally, will indemnify and hold
Buyer harmless from any damage, loss, liability or expense (including, without
limitation, reasonable expenses of investigation, reasonable attorneys’ fees and
other reasonable legal costs and expenses) arising out of any breach of a
representation or warranty or covenant made by Seller or Digital Angel in this
Agreement, in any exhibit or schedule attached to this Agreement, or in any
agreement, instrument, or document provided to Buyer by or on behalf of Seller
in connection with the transactions contemplated hereby. Buyer will indemnify
and hold Seller and Digital Angel harmless from any damage, loss, liability or
expense (including, without limitation, reasonable expenses of investigation,
reasonable attorneys’ fees and other reasonable legal costs and expenses)
arising out of any breach of a representation or warranty or covenant made by
Buyer in this Agreement, in any exhibit or schedule attached to this Agreement,
or in any agreement, instrument, or document provided to Seller by or on behalf
of Buyer in connection with the transactions contemplated hereby. The
indemnification obligations under this Section 11.3 shall survive execution of
this Agreement for a period of two (2) years. The maximum liability of Seller
and Digital Angel or Buyer under this Section 11.3 shall be $250,000.

 

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE 12.
NON-COMPETITION
12.1 Non-Competition.  During the period beginning on the Closing Date and
ending five (5) years later (the “Non-Compete Period”), (i) the Buyer and its
successors and assigns shall not engage (whether as an owner, operator, manager,
employee, officer, director, consultant, advisor, representative or otherwise),
directly or indirectly anywhere in any business competitive with Seller and/or
Seller’s business operations (as presently conducted by the Closing Date), and
(ii) the Seller, Digital Angel, and their respective successors and assigns
shall not engage (whether as an owner, operator, manager, employee, officer,
director, consultant, advisor, representative or otherwise), directly or
indirectly anywhere in any business competitive with Buyer and/or Buyer’s
business operations (as conducted prior to May 15, 2008) or grant to any third
party a license to use the Retained Patents in the Human RFID Field. The Buyer,
the Seller and Digital Angel each expressly acknowledge and agree that each and
every restriction imposed by this Section 12.1 is reasonable with respect to
subject matter and time period.
12.2 Injunctive Relief; Enforcement.   Each the Buyer and Seller acknowledges
and agrees that in the event of a breach of any of the provisions of this
Article 12, monetary damages shall not constitute a sufficient remedy. 
Consequently, in the event of any such breach, the non-breaching party and/or
its respective successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
in each case without the requirement of posting a bond or providing actual
damages.  If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Article 12 is invalid or unenforceable, each
of Buyer and Seller agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or area
of the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

 

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE 13.
TERMINATION
13.1 Termination. Subject to Section 4.7(d), this Agreement may be terminated
and the transactions contemplated hereby abandoned at any time prior to the
Closing:
(a) by mutual written consent of Buyer and Seller;
(b) by Buyer or Seller if (i) there shall be a final non-appealable order of a
federal or state court in effect preventing consummation of the transactions
contemplated hereby; or (ii) there shall be any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the transactions
contemplated by this Agreement by any governmental entity that would make
consummation of the transactions contemplated by this Agreement illegal;
(c) by Buyer if it is not in material breach of its obligations under this
Agreement and there has been a material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of
Seller and such breach has not been cured within ten (10) calendar days after
written notice to Seller; or
(d) by Seller if it is not in material breach of its obligations under this
Agreement and there has been a material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of any
Buyer and such breach has not been cured within ten (10) calendar days after
written notice to Buyer.
ARTICLE 14.
WAIVERS; AMENDMENTS; ASSIGNMENT; SUCCESSORS AND ASSIGNS
14.1 Effect of Waiver. Any waiver of any term or condition of this Agreement, or
of the breach of any covenant, representation or warranty contained herein, in
any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or of any other provision hereof.
14.2 Modification of Agreement. This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.
14.3 Assignment; Successors and Assigns. Except as otherwise specifically set
forth in this Agreement, this Agreement shall not be assignable by any party
without the prior written consent of the other; notwithstanding the foregoing,
this Agreement may be transferred by the Buyer in connection with a merger,
consolidation, or the sale of substantially all of its assets. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by persons other than the parties hereto.

 

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE 15.
MISCELLANEOUS PROVISIONS
15.1 Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.
15.2 Binding Effect. The Covenants Not to Sue set forth in Sections 4.7 and 5.4
above inure to the benefit of, and are binding on, the successors, transferees,
and/or assignees of (a) the parties, (b) substantially the entire business of
each of the parties, and (c) any of the Assigned Patents or Retained Patents.
15.3 Additional Third-Party Beneficiaries. The Covenants Not to Sue set forth in
Sections 4.7 and 5.4 above inure to the benefit of the customers, distributors,
dealers and users, officers, agents, employees, and/or other authorized
representatives of the parties hereto.
15.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and in pleading or proving any provision
of this Agreement it shall not be necessary to produce more than one such
counterpart.
15.5 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if sent by
facsimile or delivered via certified or registered mail, or recognized courier,
delivery confirmation or return receipt requested:

           
(a)
If to Seller, to:   DESTRON FEARING CORPORATION
 
       490 Villaume Avenue
 
      South St. Paul, Minnesota 55075-2443
 
      Attention: President
 
      Facsimile: 651-455-0217
 
       
 
  with a copy to:   Digital Angel Corporation
 
      Attention: General Counsel
 
      Facsimile: 561-431-8562

 

- 16 -



--------------------------------------------------------------------------------



 



           
(b)
If to Buyer, to:   VERICHIP CORPORATION
 
       1690 South Congress Avenue, Suite 200
 
      Delray Beach, Florida 33445
 
      Attention: William J. Caragol
 
      Facsimile: 561-805-8001
 
       
 
  with a copy to:   Holland & Knight LLP
 
      One East Broward Boulevard, Suite 1300
 
      Fort Lauderdale, Florida 33301
 
      Attention: Tammy Knight, Esq.
 
      Facsimile: 954-463-2030

or to such other person(s) and address(es) as either party shall have specified
in writing to the other.
15.6 Entire Agreement. Seller and Buyer agree that this Agreement and its
Exhibit and Schedules and the other contracts and deeds referenced in and
required by this Agreement, constitute the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior
understandings and agreements with respect thereto.
15.7 Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the law (other than the law governing conflict
of law questions) of the State of New York. Any action to enforce the terms of
this Agreement shall be brought in a court of competent jurisdiction located in
New York, New York.
15.8 Captions and Headings. Captions and Section headings used herein are for
convenience only and are not a part of this Agreement and shall not be used in
construing it.
15.9 Time of the Essence. Time shall be of the essence of this Agreement and of
every part hereof.
15.10 Expenses. Each of the parties shall pay all costs and expenses incurred or
to be incurred by it in negotiating and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

- 17 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller, Digital Angel and Buyer have caused this Agreement
to be duly executed as of the date first above written.

           
SELLER:

DESTRON FEARING CORPORATION
      By:   /s/ Joseph J. Grillo         Joseph J. Grillo     
DIGITAL ANGEL CORPORATION
      By:   /s/ Joseph J. Grillo         Joseph J. Grillo     
BUYER:

VERICHIP CORPORATION
      By:   /s/ William J. Caragol         William J. Caragol   

 

- 18 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1(a) — ASSIGNED PATENTS

      Patent #   Title
7,125,382
  “Embedded Bio-Sensor System”
 
   
7,297,112
  “Embedded Bio-Sensor System”
 
   
2008/0033273
  “Embedded Bio-Sensor System”
 
   
7,241,266
  “Transponder for Embedded Bio-Sensor using Body Energy as a Power Source”

 

- 19 -